Case 1:18-cv-00385-WES-LDA Document 39 Filed 05/25/21 Page 1 of 14 PageID #: 820



                   UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND
 ___________________________________
                                     )
 ARTUR ANDRADE, et al.,              )
                                     )
           Plaintiffs,               )
                                     )
      v.                             )   C.A. No.          18-385 WES
                                     )
 OCWEN LOAN SERVICING, LLC, et al., )
                                     )
           Defendants.               )
 ___________________________________)
                                     )
 RICHARD L. LEMIEUX, et al.,         )
                                     )
           Plaintiffs,               )
                                     )
      v.                             )   C.A. No.          20-032 WES
                                     )
 OCWEN LOAN SERVICING, LLC, et al., )
                                     )
           Defendants.               )
 ___________________________________)
                                     )
 BRIAN N. PREBLE, et al.,            )
                                     )
           Plaintiffs,               )
                                     )
      v.                             )   C.A. No.          20-036 WES
                                     )
 OCWEN LOAN SERVICING, LLC, et al., )
                                     )
           Defendants.               )
 ___________________________________)
                                     )
 DANIEL M. DARROW,                   )
                                     )
           Plaintiff,                )
                                     )
      v.                             )   C.A. No.          20-037 WES
                                     )
 OCWEN LOAN SERVICING, LLC, et al., )
                                     )
           Defendants.               )
 ___________________________________)
Case 1:18-cv-00385-WES-LDA Document 39 Filed 05/25/21 Page 2 of 14 PageID #: 821



 ___________________________________
                                    )
 ARSENIO M. PARRA, et al.,          )
                                    )
           Plaintiffs,              )
                                    )
      v.                            )             C.A. No. 20-040 WES
                                    )
 OCWEN LOAN SERVICING, LLC, et al., )
                                    )
           Defendants.              )
 ___________________________________)
                                    )
 KENNETH H. THEROUX, et al.,        )
                                    )
           Plaintiffs,              )
                                    )
      v.                            )             C.A. No. 20-063 WES
                                    )
 OCWEN LOAN SERVICING, LLC, et al., )
                                    )
           Defendants.              )
 ___________________________________)
                                    )
 JOSE LOZADA, et al.,               )
                                    )
           Plaintiffs,              )
                                    )
      v.                            )             C.A. No. 20-416 WES
                                    )
 OCWEN LOAN SERVICING, LLC,         )
                                    )
           Defendant.               )
 ___________________________________)

                              MEMORANDUM AND ORDER

         Plaintiffs in these seven cases allege that Defendant Ocwen

  Loan    Servicing,   LLC,    in   conjunction    with   other   Defendants,

  breached Plaintiffs’ mortgage contracts by foreclosing on their

  homes without a license to operate in Rhode Island.             On Ocwen’s

  unopposed motion, the Court consolidated these cases for the



                                       2
Case 1:18-cv-00385-WES-LDA Document 39 Filed 05/25/21 Page 3 of 14 PageID #: 822



  limited purpose of determining whether Plaintiffs have asserted a

  viable claim for relief.       See Nov. 3, 2020 Text Order.          For the

  reasons that follow, Defendants’ Motion to Dismiss all seven

  actions, ECF No. 17 in C.A. No. 20-040, is DENIED.

 I.    BACKGROUND 1

       Rhode Island General Laws § 19-14.11-1(a) provides that, with

 certain exceptions, “[n]o person shall act as a third-party loan

 servicer, directly or indirectly, for a loan to a Rhode Island

 borrower without first obtaining a license.”              During the years at

 issue in these cases, violations of the statute were criminally

 punishable.     R.I. Gen. Laws § 19-14-26 (2000). 2           This licensing

 requirement went into effect on July 1, 2015.                See R.I. Public

 Laws 2014, ch. 487, § 3; R.I. Public Laws 2014, ch. 522, § 3.

 Ocwen did not obtain a license at that time.          Am. Compl. ¶ 78, ECF

 No. 13, Parra v. Ocwen Loan Servicing, LLC, C.A. No. 20-040.               On

 April 20, 2017, the banking division of the Rhode Island Department

 of Business Regulation ordered Ocwen to cease and desist from all

 unlicensed    activity    in   the   State   of   Rhode    Island,   including




       1 For the purposes of this Order, Plaintiffs’ factual
 allegations are accepted as a true. See Ashcroft v. Iqbal, 556
 U.S. 662, 678 (2009).

       2Subsequent to the events at issue, the statute was amended;
 current violations are subject to civil penalties, but not criminal
 ones. See R.I. Public Laws 2019, ch. 226, § 1; R.I. Public Laws
 2019, ch. 246, § 1.


                                        3
Case 1:18-cv-00385-WES-LDA Document 39 Filed 05/25/21 Page 4 of 14 PageID #: 823



 activity as a third-party loan servicer.         Id. ¶ 79. 3   Nonetheless,

 Ocwen continued to operate without a license, in violation of the

 state statute and the cease-and-desist order, through September

 28, 2017.     Id. ¶¶ 79, 150-51, 153.

       During the period of non-licensure (July 1, 2015 to September

  28, 2017), Ocwen, acting as a third-party loan servicer, foreclosed

  on Plaintiffs’ mortgages and sold their Rhode Island homes to third

  parties. 4   Plaintiffs’ mortgage contracts provided that the lender


       3The Department of Business Regulation found that Ocwen had
 engaged in “acts or practices such that the Department was unable
 to conclude that [Ocwen had] demonstrated the financial
 responsibility, experience, character, and general fitness to
 warrant the belief that the company [would] be operated honestly,
 fairly, soundly, efficiently and in the public interest.” Consent
 Order ¶ 22(b), In re Ocwen Loan Servicing, LLC, DBR No. 17BK001,
 R.I. Dep’t of Bus. Regulation (filed here at page 23 of ECF No. 1-
 3, Andrade v. Ocwen Loan Servicing, LLC, C.A. No. 18-385). The
 Department’s action was based in part on allegations by the Multi-
 State Mortgage Committee that Ocwen had committed “several
 violations of state and federal law, including, but not limited
 to: consumer escrow accounts that were unaudited and characterized
 by inaccurate, confusing and/or misleading escrow statements
 routinely sent to consumers, including numerous accounts where
 Ocwen failed to make timely disbursements to pay for taxes and
 insurance; ongoing unlicensed servicing activity by Ocwen
 subsidiaries in numerous jurisdictions; and Ocwen’s significantly
 deteriorating financial condition.” Id. ¶ 19.

       4See Am. Compl. ¶¶ 90, 97, ECF No. 22, Andrade, C.A. No. 18-
 385; Am. Compl. ¶¶ 41, 60, 77, 91, 94-95, 110, 126, ECF No. 11,
 Lemieux v. Ocwen Loan Servicing, LLC, C.A. No. 20-032; Compl. ¶
 25, ECF No. 1-1, Preble v. Ocwen Loan Servicing, LLC, C.A. No. 20-
 036; Am. Compl. ¶¶ 36, 54, 71, 88, 104, ECF No. 11, Darrow v. Ocwen
 Loan Servicing, LLC, C.A. No. 20-037; Am. Compl. ¶¶ 80, 99, 120,
 137-38, 151, 153, 169, 186, 202, 218, 237, 254, 272, 293, 312,
 329, 347, 363, 380, 398, 415, 432, 449, 466, 482, 499, 516, ECF
 No. 13, Parra , C.A. No. 20-040; Am. Compl. ¶¶ 39, 57, 74, 91,
 109, 125, ECF No. 14, Theroux v. Ocwen Loan Servicing, LLC, C.A.


                                       4
Case 1:18-cv-00385-WES-LDA Document 39 Filed 05/25/21 Page 5 of 14 PageID #: 824



  could     conduct    a    non-judicial       foreclosure     under      certain

  circumstances, but that the sale had to be conducted “in the manner

  prescribed by applicable law” and/or that the lender’s statutory

  power of sale was subject to “applicable law.” 5

        Plaintiffs contend that because Ocwen was unlicensed, the

  foreclosure proceedings did not comply with applicable law.                See,

  e.g., Am. Compl. ¶ 84, Parra, C.A. No. 20-040.              Thus, Plaintiffs

  allege, Defendants breached the mortgage contracts.                  See, e.g.,

  id.   Plaintiffs therefore seek a declaratory judgment stating that

  the foreclosures and subsequent sales to third parties are void.

  See, e.g., id. ¶ 573.      They also allege that they are owed damages

  for “illegal servicing fees, loss of equity in their homes, money

  spent on funding bankruptcy, legal defense of foreclosure and

  eviction, and moving and relocation expenses[,]” as well as “loss

  of property interest, negative impact to credit ratings, loss of

  their     homes,   lost   opportunities     to   rectify    their    situations

  through     loss    mitigation   and       mediation   of    their     mortgage



 No. 20-063; Am. Compl. ¶¶ 35, 62, 89, ECF No. 6, Lozada v. Ocwen
 Loan Servicing, LLC, C.A. No. 20-416.

        Am. Compl. ¶¶ 25, 41, Andrade, C.A. No. 18-385; Am. Compl.
        5

 ¶¶ 32, 52, 69, 86, 102, 119, Lemieux, C.A. No. 20-032; Compl. ¶
 37, Preble, C.A. No. 20-036; Am. Compl. ¶¶ 27, 45, 63, 80, 96,
 Darrow, C.A. No. 20-037; Am. Compl. ¶¶ 72, 89, 108, 129, 145, 162,
 178, 194, 210, 226, 245, 264, 282, 303, 321, 338, 355, 371, 389,
 407, 424, 441, 458, 475, 491, 508, 550-51, Parra, C.A. No. 20-040;
 Am. Compl. ¶¶ 31, 48, 66, 83, 99, 118, Theroux, C.A. No. 20-063;
 Am. Compl. ¶¶ 26, 54, 81, Lozada, C.A. No. 20-416.



                                         5
Case 1:18-cv-00385-WES-LDA Document 39 Filed 05/25/21 Page 6 of 14 PageID #: 825



  delinquencies, and extreme mental and emotional distress.”              Id.

  ¶¶ 526-27.      Most of the Plaintiffs seek to represent classes of

  similarly situated individuals. 6

 II.    LEGAL STANDARD

        Under Rule 12(b)(6) of the Federal Rules of Civil Procedure,

  the   Court    must   determine   whether   the   Complaint   “contain[s]

  sufficient factual matter, accepted as true, to ‘state a claim

  to relief that is plausible on its face.’”           Ashcroft v. Iqbal,

  556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

  550 U.S. 544, 570 (2007)).        Factual allegations “that are merely

  consistent with a defendant’s liability” are insufficient.            Id.

  (citation and quotations omitted).

 III. DISCUSSION

        A.      Cause of Action

        Defendants first argue that Plaintiffs’ complaints must be

  dismissed because the licensure scheme at issue does not create a

  private cause of action.          See Mot. to Dismiss 7-9, ECF No. 17,

  Parra, C.A. No. 20-040 (“Mot. to Dismiss”).            This argument is a

  straw man, as Plaintiffs do not attempt to make out an implied

  statutory cause of action.        Rather, they claim breach of contract.



        See Am. Compl. ¶ 1, Andrade, C.A. No. 18-385; Am. Compl.
        6

 ¶ 2, Lemieux, C.A. No. 20-032; Am. Compl. ¶ 2, Darrow, C.A. No.
 20-037; Am. Compl. ¶ 2, Parra, C.A. No. 20-040; Am. Compl. ¶ 2,
 Theroux, C.A. No. 20-063; Am. Compl. ¶ 2, Lozada, C.A. No. 20-416.
 Preble, C.A. No. 20-036, is the exception.



                                        6
Case 1:18-cv-00385-WES-LDA Document 39 Filed 05/25/21 Page 7 of 14 PageID #: 826



  See, e.g., Am. Compl. ¶¶ 2-3, Parra, C.A. No. 20-040.              Thus, the

  cases cited by Defendants are inapposite.                 See Bonano v. E.

  Caribbean Airline Corp., 365 F.3d 81, 86 (1st Cir. 2004) (holding

  that Federal Aviation Act did not create an implied private cause

  of action); Pontbriand v. Sundlun, 699 A.2d 856, 868 (R.I. 1997)

  (holding that R.I. Gen. Laws § 19–14–2 did not create an implied

  cause of action where “a specific remedy exist[ed] for legal

  redress” under a different statutory provision).

         B.    Voidness

         Defendants next argue that, even if Plaintiffs’ mortgage

  contracts were breached, the foreclosures are not void.             See Mot.

  to Dismiss 9-13.        This question has great significance.             The

  voiding of foreclosures is an extreme remedy that, if available,

  could allow Plaintiffs to obtain relief without showing that

  Ocwen’s lack of licensure caused them any harm.                  See Woel v.

  Christiana Tr. as Tr. for Stanwich Mortg. Loan Tr. Series 2017-

  17, 228 A.3d 339, 347 (R.I. 2020) (holding that failure to comply

  with    notice    requirement   was    actionable    “regardless     of   the

  existence, or not, of prejudice to a particular mortgagor” (quoting

  Pinti v. Emigrant Mortg. Co., 33 N.E.3d 1213, 1223 n.20 (Mass.

  2015));     see   generally   Pinti,   33   N.E.3d   at   1225   (discussing

  distinction between void and voidable foreclosures).

         This question appears to be one of first impression in Rhode

  Island.     Moreover, as far as the Court is aware, this precise issue


                                         7
Case 1:18-cv-00385-WES-LDA Document 39 Filed 05/25/21 Page 8 of 14 PageID #: 827



  is not the subject of any significant discussion in the case law

  of other jurisdictions.           On the one hand, it may be that Ocwen’s

  lack of licensure divested it of the authority to foreclose, thus

  rendering     the   foreclosures        void.          Cf.   Mruk       v.   Mortg.   Elec.

  Registration Sys., Inc., 82 A.3d 527, 537 (R.I. 2013) (stating

  that if foreclosing entity had not been transferred the mortgage,

  and     therefore          lacked       authority            to         foreclose,        the

  “foreclosure would be invalid, ineffective, or void”); U.S. Bank

  Nat. Ass’n v. Ibanez, 941 N.E.2d 40, 50 (Mass. 2011) (“One of the

  terms of the power of sale that must be strictly adhered to is the

  restriction on who is entitled to foreclose.”); Pinti, 33 N.E.3d

  at 1218–19 (“[I]n light of the substantial power that the statutory

  scheme affords to a [mortgagee] to foreclose without immediate

  judicial oversight, we adhere to the familiar rule that one who

  sells under a power [of sale] must follow strictly its terms; the

  failure to do so results in no valid execution of the power, and

  the sale is wholly void.            This is true with respect to terms that

  are connected to the power of sale contained in the mortgage

  instrument itself, and to terms contained in § 21, the statutory

  power   of    sale,   or     in   one   of       the   statutes         relating     to   the

  foreclosure of mortgages by the exercise of a power of sale to

  which   §    21   refers.”    (internal          citations        and    quotation    marks

  omitted)); First Mortg. Co., LLC v. Dina, 11 N.E.3d 343, 348 (Ill.

  App. 2d Dist. 2014) (“The majority of states that have addressed


                                               8
Case 1:18-cv-00385-WES-LDA Document 39 Filed 05/25/21 Page 9 of 14 PageID #: 828



  the   enforceability    of   mortgages   made    by   unlicensed   mortgage

  lenders have concluded that they are void as against public policy

  and so unenforceable.”); Finch v. LVNV Funding, LLC, 71 A.3d 193,

  200 (Md. Spec. App. 2013) (“[A] complaint filed by an unregistered

  collection agency is a nullity, and any judgment entered on such

  a complaint is void. . . . [T]he imposition of criminal penalties

  for engaging in unlicensed collection activities establishes an

  intent by the legislature to void any judgment entered in favor

  of an unregistered collection agency.” (citation and quotation

  omitted)).

        On the other hand, Ocwen acted on behalf of lenders whose

  authority to foreclose is unchallenged.          Therefore, Ocwen’s lack

  of licensure may have been a “mere irregularit[y] in executing a

  power of sale” that should not affect the title of a bona fide

  purchaser. See Pinti, 33 N.E.3d at 1225 (quoting Rogers v. Barnes,

  47 N.E. 602, 604 (Mass. 1897)); see also Bates v. JPMorgan Chase

  Bank, NA, 768 F.3d 1126, 1132 (11th Cir. 2014) (“[A] violation of

  a condition precedent to the power to accelerate and power of sale

  cannot, in and of itself, create contractual liability”); Pinti,

  33 N.E.3d at 1220 (“[T]he plaintiffs correctly do not contend that

  to effectuate a valid exercise of a power of sale contained in a

  mortgage, a mortgagee must demonstrate punctilious performance of

  every   single   mortgage    term.”);    Wells    Fargo   Bank,    N.A.   v.

  Bissonnette, CV146024874, 2016 WL 4530557, at *4 (Conn. Super.


                                       9
Case 1:18-cv-00385-WES-LDA Document 39 Filed 05/25/21 Page 10 of 14 PageID #: 829



  July 29, 2016) (“The penalty for violations of these mortgage

  banking     and   brokerage    statutes      include     a     combination    of

  restitution and disgorgement, and are within the jurisdiction of,

  and determined by, the Commissioner of Banking.                  For any harm

  committed    by   an   unlicensed    mortgage      broker,      therefore,    an

  individual would find their remedy before the Banking Commissioner

  pursuant to [Connecticut law.]”).

        Neither party presents a convincing argument regarding this

  question.     Defendants accurately note that the trilogy of Rhode

  Island    cases   holding   foreclosures     to    be   void   based   on    non-

  compliance with mortgage terms all dealt with lenders’ failure to

  comply with notice requirements.           See Woel, 228 A.3d at 345;

  Martins v. Federal Housing Finance Agency, 214 F. Supp. 3d 163,

  169 (D.R.I. 2016); In re Demers, 511 B.R. 233, 238 (Bankr. D.R.I.

  2014).      However,   Defendants    offer    no    argument     for   why    the

  considerations underpinning those decisions do not apply equally

  here.    See Mot. to Dismiss 12-13.

        Conversely, Plaintiffs point to cases in which courts have

  held that non-compliance with foreclosure requirements other than

  notice provisions constitutes a breach of contract.                    However,

  almost all of those decisions required the plaintiffs to show

  actual damages based on the breach, thus undermining Plaintiffs’

  position here.      See Bates v. JPMorgan Chase Bank, NA, 768 F.3d

  1126, 1133 (11th Cir. 2014) (“[B]ecause [plaintiff] has failed to


                                       10
Case 1:18-cv-00385-WES-LDA Document 39 Filed 05/25/21 Page 11 of 14 PageID #: 830



  put forward any evidence of damages caused by the purported breach

  of these contract terms or seek any cognizable relief, we conclude

  that summary judgment properly was granted . . . .”); Dan-Harry v.

  PNC Bank, N.A., C.A. No. 17-136 WES, 2018 WL 1083581, at *2 n.3

  (D.R.I. Feb. 27, 2018) (“While claims based on the mortgagee’s

  failure to comply with the 24 C.F.R. § 203.604(b) face-to-face

  meeting requirement sometimes founder at the summary judgment

  phase    because    of    the     difficulty      of    demonstrating    actionable

  damages, whether this case will suffer a similar fate is beyond

  the scope of this report and recommendation.” (citation omitted));

  Dan-Harry v. PNC Bank, N.A., C.A. No. 17-136 WES, 2019 WL 1253481,

  at *2 (D.R.I. Mar. 18, 2019) (granting summary judgment where the

  plaintiff    “failed      to    offer     proof    of    damages   caused   by   the

  [d]efendant’s alleged breach of contract”); Njema v. Wells Fargo

  Bank, N.A, 124 F. Supp. 3d 852, 856 (D. Minn. 2015) (same).                      But

  see Wells Fargo Bank, N.A. v. Cook, 31 N.E.3d 1125, 1131-32 (Mass.

  App. 2015) (vacating summary judgment for the defendant and stating

  that    failure    to    comply    with   face-to-face       meeting    requirement

  incorporated into mortgage through HUD regulations would render

  foreclosure void).          As such, the Court remains unconvinced by

  either side.

         As explained below, Plaintiffs have adequately pled damages

  and causation of a more typical nature.                      Therefore, even if

  Plaintiffs lose the legal debate regarding whether compliance with


                                            11
Case 1:18-cv-00385-WES-LDA Document 39 Filed 05/25/21 Page 12 of 14 PageID #: 831



  applicable    law    is   a   condition     precedent    whose   breach    voids

  foreclosure, Plaintiffs could nevertheless succeed in establishing

  liability.      The Court      therefore    declines    to   wade   into   these

  turbulent waters at this nascent stage of litigation.               See Doe v.

  U.S. Dep’t of Justice, 753 F.2d 1092, 1104 (D.C. Cir. 1985) (“[I]t

  need not appear that the plaintiff can obtain the specific relief

  demanded as long as the court can ascertain from the face of the

  complaint that some relief can be granted.”).

        C.    Causation

        Putting aside the above-mentioned circumstances in which a

  foreclosure may be rendered void, a plaintiff in a typical breach-

  of-contract action must prove that (1) a contract existed, (2) the

  defendant breached that contract, (3) the plaintiff sustained

  damages, and (4) the defendant’s breach caused the plaintiff’s

  damages.     See Fogarty v. Palumbo, 163 A.3d 526, 541 (R.I. 2017).

  Plaintiffs easily meet the first three requirements.                 They have

  plausibly alleged that Defendants breached the mortgage contracts

  by foreclosing on Plaintiffs’ homes via an unlicensed servicer.

  Moreover, it is indisputable that Plaintiffs suffered damages

  through the foreclosures and associated fees.             However, Defendants

  argue that the fourth requirement, causation, is lacking because

  the   foreclosures    and     fees   were   “the   natural   and    foreseeable

  consequences of the Plaintiffs’ own breach of the mortgage through

  default on the loan.”         Mot. to Dismiss 14.       The Court disagrees.


                                         12
Case 1:18-cv-00385-WES-LDA Document 39 Filed 05/25/21 Page 13 of 14 PageID #: 832



         Defendants’ argument assumes, to its detriment, that the

  foreclosures were inevitable.       Defendants ask the Court to presume

  that, had Ocwen not foreclosed on Plaintiffs’ mortgages without a

  license, Ocwen would have foreclosed with a license, requiring the

  further conjecture that Ocwen could have received a license during

  this    two-plus-year    period   of    non-licensure.        Alternatively,

  Defendants’ argument may be premised on the assumption that, had

  Ocwen not effectuated the foreclosures, entities that were in

  compliance with the Rhode Island licensing requirements would have

  done    so   instead.     Moreover,     Defendants   presume     that     these

  counterfactual     foreclosures    would    have   occurred    on   the    same

  timelines as the foreclosures that actually occurred.               (The loss

  of even a brief period in one’s home can constitute an injury.)

  Lastly, Defendants take for granted that the fees imposed by Ocwen

  would have been imposed, in full, by another foreclosing entity.

  For these reasons, Defendants’ argument falls outside of the scope




                                         13
Case 1:18-cv-00385-WES-LDA Document 39 Filed 05/25/21 Page 14 of 14 PageID #: 833



  of a motion to dismiss. 7 Thus, the Court concludes that Plaintiffs

  have plausibly alleged claims for breach of contract. 8

  IV.   CONCLUSION

        For the reasons stated herein, Defendants’ Motion to Dismiss,

  ECF No. 17 in C.A. No. 20-040, is DENIED as to all seven above-

  captioned matters.       These matters will remain consolidated for

  administrative purposes.



  IT IS SO ORDERED.




  William E. Smith
  District Judge
  Date: May 25, 2021




        7The two cases cited by Defendants are inapt because they do
  not address pre-discovery dismissals. See Mot. to Dismiss 13. In
  each case, the defendants prevailed at summary judgment or trial
  because the plaintiffs had failed to offer sufficient proof of
  damages or causation.    See Barkan v. Dunkin’ Donuts, Inc., 627
  F.3d 34, 40 (1st Cir. 2010) (affirming judgment as matter of law
  where the plaintiff failed to show causation); Petrarca v. Fid.
  and Cas. Ins. Co., 884 A.2d 406, 409, 412 (R.I. 2005) (affirming
  summary judgment where the plaintiff failed to prove damages).
        8The Court has already held as such in one of the seven
  instant cases. See Sept. 24, 2019 Order 2, ECF No. 33, Andrade,
  C.A. No. 18-385 (“Plaintiffs state a plausible breach of contract
  claim, as ‘[i]t does not take a leap of logic to conclude that a
  mortgagor who engages an unlicensed loan servicer to effectuate a
  foreclosure is not acting in a manner prescribed by applicable
  law.’” (quoting R. & R. 6, ECF No. 20, Andrade, C.A. No. 18-385)).


                                       14
